a.
r
!

Case 1:18-cv-00993-RA-SLC Document 37 Filed 02/21/20 Page 1 of: 1

United States District Court
Southern District of New York
wv

 

Annamarie Trombetta | Case No. 18-cv-0993-RA-HBP
Plaintiff . PLAINTIFF’S REQUEST TO
vs.
Norb Novocin, Marie Novocin and SUBMIT ‘PHONE REC ORDINGS
Estate Auctions Inc. oe
‘FROM ‘NEW ‘DEFENDANT
William Sieppel and WorthPoint Corporation | ae °
5 Concourse Parkway NE, Suite 2850 ore
Atlanta, Georgia 30328 ge!
Defendants :

 

   
 
   
 

The Plaintiff Annamarie Trombetta in Case No. Case No. 18-cv-0993- RA- HBP: ds s req ag

at this time permission to e-mail relevant phone recording from the two employees: from

Worthpoint .com which is the New Defendant named in Plaintiff’s Proposed Amended comping.

The phone recording validate that the Plaintiff went to great lengths to A) contact the Worthpoint company

B) find out if they were the seller C) validating that Worthpoint .com was the party that was responsible

for posting and maintaining the false internet posting that was appearing under the Plaintiff’s name and
professional listings.D) the recording validate in great detail that Plaintiff was not the artist, the information was
false and the damage of the false association of the artist Annamarie Trombetta with the Worthpoint Comapnay and
website. The phone recording were with Anita B. of Worthpoint .com receptionist/employee andGreg Watkins
Website Master/ from Worthpoint .com. The electronic recordings are definitive proof that the Plaintiff informed
and acted with integrity in requesting the removal of the false posting which is the basis for this lawsuit

At this timely junction, Plaintiff is requesting that she can e-mail the Judges and the Attorney for the Defendants.

Respectfully Requested,

Dated February 20, 2020

 

 

Annamarie Trombetta 7
175 East 96th Street (12 R)

New York, New York 10128
